DETAILED ACTION
This is the first office action regarding application number 16/671,302, filed November 1, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Claim 1: “a plurality of learning units configured to perform learning …”
Claim 2: “the plurality of learning units are configured to cause … to store …”
Claim 3: “… a discriminating unit configured to read out … and … discriminate …”
Claim 4: “… the discriminating unit is configured to obtain …”
Claim 5: “… the discriminating unit is configured to update …”
Claim 6: “… a performance calculator configured to calculate …”
Claim 7: “… the performance calculator is configured to calculate …”
Claim 8: “each of the plurality of learning units is configured to perform learning …”
Claim 8: “a plurality of managers … each of the managers being configured to calculate …”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-2 and 8-9,
The term “a plurality of learning units” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to disclose sufficient structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification in p.131 indicates that a learning unit is a module having a learning function “for” a data memory and a classification module located within a learning module, where the “for” is interpreted as indicating a relationship between the learning unit and a learning module containing a data memory and a classification module (“A learning unit 100_1 is comprehensively illustrated as a module having a learning function for the data memory 30 corresponding to the first division, the classification module 50, and the data memory 30 of the learning module 20.”). The applicant’s specification fails to provide the actual structure and boundaries for this learning unit, as it is only shown as a block diagram in Figures this term recited in Claim 1-2 and 8-9 is rejected as being indefinite. For the purposes of examination, the term “a plurality of learning units” will be addressed accordingly in the context of the prior art. 
Dependent claim 3 recites additional claim limitations that further limits “each of the plurality of learning units” to include a “data memory of the plurality of model memories” and a discriminating unit. The term “data memory of the plurality of model memories” provides additional structure to the term “a plurality of learning units” recited earlier in Claims 1-2, and hence dependent Claims 3-7 are not rejected under 112(b) as being indefinite for the term “a plurality of learning units”.
Regarding Claims 3-6, 
The term “a discriminating unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to disclose sufficient structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification in p.130 indicates that the discriminating units are the classification modules (“… the classification modules 50a and 50b (discriminating units) for performing discrimination processing …”). However, applicant’s specification p.31 states that a classification module is “configured by an FPGA”, but that term merely indicates that the configuration for a discriminating unit is provided by an FPGA, and hence does not provide sufficient structure, thus making it unclear whether the discrimination unit is implemented in hardware, or whether the discriminating unit is a module implemented as executable instructions running on a processing element (or equivalent such as a CPU/GPU core). Given discriminating unit” is unclear, this term recited in Claims 3-6 renders the claim as being indefinite. For the purposes of examination, the “discriminating unit” will be addressed accordingly in the context of the prior art.
Claim 7 is a dependent claim of parent dependent Claim 6, and as such inherits the same indefiniteness established in Claim 6. Hence, Claim 7 is also rejected as being indefinite by virtue of dependency.
For Claims 1-8, the applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 
Regarding Claim 2, 
Claim 2 recites the limitation "wherein the plurality of learning units are configured to cause the plurality of model memories to store the same data of the learned decision tree", which renders the claim as being indefinite, as it is unclear whether the term “the same data of the learned decision tree” refers to the existing learned data of the decision tree stored in the plurality of model memories recited in Claim 1, or whether it refers to the storing of new data (that is being learned) into the model memories. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.
Regarding Claim 4, 
Claim 4 recites the limitation "wherein the discriminating unit is configured to obtain a sum total of leaf weights of leafs to which the learning data stored in the data memory branch in the decision tree stored in the model memory, to update a sample weight", which renders the claim as being indefinite, as it is unclear what is meant by “the data memory branch in the decision tree”, as this term is not a term of art, and the applicant’s specification fails to disclose any description for this term. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.
Claims 5-7 are dependent claims tracing back to parent dependent Claim 4, and as such inherit the same indefiniteness established in Claim 4. Hence, Claims 5-7 are also rejected as being indefinite by virtue of dependency.
Regarding Claim 5, 
Claim 5 recites the limitation "wherein the discriminating unit is configured to update gradient information of the learning data corresponding to the updated sample weight based on the sample weight", which renders the claim as being indefinite, as it is unclear whether the term “the updated sample weight based on the sample weight” is referencing the sum total the sample weight” or “the updated sample weight based on the sample weight”, the updated gradient information of the learning data as being “the updated sample weight based on the sample weight”, or a different updated value as being the “updated sample weight based on the sample weight”. For the purposes of examination, this claim limitation will be addressed accordingly in the context of the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., XGBoost: A Scalable Tree Boosting System, arXiv:1603.02754v3, June 10 2016, 13 pages [hereafter referred as Chen] in view of Owaida et al., Scalable Inference of Decision Tree Ensembles: Flexible Design for CPU-FPGA Platforms, 2017 27th International Conference on Field Programmable Logic and Applications (FPL), 8 pages [hereafter referred as Owaida].
Regarding Claim 1, Chen teaches
A learning device configured to perform learning of a decision tree by gradient boosting, the learning device comprising: 
a plurality of learning units configured to perform learning of the decision tree using learning data divided to be stored in a plurality of … memories (Examiner’s note: Under its broadest reasonable interpretation, the term “a plurality of learning units” is being interpreted as a plurality of processing elements (or its equivalent), where each processing element executes instructions to manage data memory accesses and perform decision tree learning and classification. Furthermore, under its broadest reasonable interpretation, the term “learning data” encompasses both aspects of the input data instances (containing feature information) as well as the data stored in the decision tree nodes. Chen teaches performing learning of a gradient boosting decision tree using a plurality of processor cores (Chen p.8 col.1 6th paragraph (Section 6.2 Dataset and Setup): “…All the single machine experiments are conducted on a Dell PowerEdge R420 with two eight-core Intel Xeon (E5-2470) (2.3GHz) and 64 GB of memory. If not specified, all the experiments are run using all the available cores in the machine.”), with the input data stored in memory blocks for performing a greedy algorithm for finding split point values (Chen Algorithm 1), where this algorithm corresponds to decision tree learning as it finds the best split points for the decision tree (Chen p.3 col.1 4th paragraph (Section 2.2 Gradient Tree Boosting) and Chen p.3 col.2 Section 3.1 Basic Exact Greedy Algorithm 1st paragraph). The input data is a memory block that can be further sub-sampled into subsets of columns in a block, with each column representing a different piece of memory (corresponding to one aspect of “learning data”, with this data divided into subsets of columns corresponding to “learning data divided …”). The gradient statistics associated with decision tree nodes (corresponding to another aspect of “learning data”) must be pre-fetched into an internal buffer structure associated with each thread (associated with each CPU processor core) that fits the cache size to prevent unnecessary CPU cache misses, and this internal buffer for each thread (associated with each CPU processor core) also corresponds to “learning data divided to be stored in a plurality of … memories” (Chen p.5 col.2 Section 4.1 Column Block for Parallel Learning: “The most time consuming part of tree learning is to get the data into sorted order. In order to reduce the cost of sorting, we propose to store the data in in-memory units, which we called block. Data in each block is stored in the compressed column (CSC) format, with each column sorted by the corresponding feature value. This input data layout only needs to be computed once before training, and can be reused in later iterations. … In the exact greedy algorithm, we store the entire dataset in a single block and run the split search algorithm by linearly scanning over the pre-sorted entries. …. Collecting statistics for each column can be parallelized, giving us a parallel algorithm for split finding. Importantly, the column block structure also support column subsampling, as it is easy to select a subset of columns in a block.” and Chen p.6 col.1 Section 4.2 Cache-aware Access 1st-2nd paragraphs: “… the new algorithm requires indirect fetches of gradient statistics by row index, since these values are accessed in order of feature. This is a non-continuous memory access. … This slows down split finding when the gradient statistics do not fit into a CPU cache and cache misses occur. … For the exact greedy algorithm, we can alleviate the problem by a cache-aware prefetching algorithm. Specifically, we allocate an internal buffer in each thread, fetch the gradient statistics into it, and then perform accumulation in a mini-batch manner.”).); and 
a plurality of … memories each configured to store data of the decision tree learned by corresponding one of the plurality of learning units (Examiner’s note: Under its broadest reasonable interpretation, the term “data of the decision tree learned” is interpreted as referring to the data being learned at each node, which includes the gradient values and the split point value for each node. Chen teaches computing scores for each leaf nodes using the greedy algorithm (Chen Algorithm 1), which involves computing intermediate gradient values                         
                            
                                
                                    g
                                
                                
                                    j
                                
                            
                        
                    ,                         
                            
                                
                                    h
                                
                                
                                    j
                                
                            
                        
                    , and accumulated gradients                         
                            
                                
                                    G
                                
                                
                                    L
                                
                            
                        
                    ,                         
                            
                                
                                    G
                                
                                
                                    R
                                
                            
                        
                    ,                          
                            
                                
                                    H
                                
                                
                                    L
                                
                            
                        
                    ,                          
                            
                                
                                    H
                                
                                
                                    R
                                
                            
                        
                     (representing gradient statistics) to determine the best split point values, with these gradient values used to compute scores for the leaf nodes (Chen Figure 2 and Chen p.3 Eq. 6 and 7). These gradient statistics and associated scores of the leaf nodes and split point values correspond to “data of the decision tree learned by corresponding one of the plurality of learning units”. Chen also teaches storing these gradients and split point values in an internal buffer structure associated with each thread. The storing of this gradient value and the split point value for each node in an internal buffer structure associated with each thread (associated with a CPU processor core) corresponds to “a plurality of … memories each configured to store data of the decision tree learned by corresponding one of the plurality of learning units” (Chen p.6 col.1 Section 4.2 Cache-aware Access 1st-2nd paragraphs: “… the new algorithm requires indirect fetches of gradient statistics by row index, since these values are accessed in order of feature. This is a non-continuous memory access. … This slows down split finding when the gradient statistics do not fit into a CPU cache and cache misses occur. … For the exact greedy algorithm, we can alleviate the problem by a cache-aware prefetching algorithm. Specifically, we allocate an internal buffer in each thread, fetch the gradient statistics into it, and then perform accumulation in a mini-batch manner.”).).  

a plurality of learning units … using learning data divided to be stored in a plurality of data memories; and 
a plurality of model memories each configured to store data of the decision tree learned …  
Owaida teaches
a plurality of learning units … using learning data divided to be stored in a plurality of data memories (Owaida p.3 Figure 2 (Left and Middle): examiner’s note: Owaida teaches a hybrid CPU-FPGA architecture for classifying gradient boosted decision trees, where the FPGA architecture contains a plurality of compute-units (each compute-unit represented by a processor core, Owaida p.1 col.2 3rd paragraph: “… we introduce a hybrid classification engine for XGBoost on a CPU+FPGA shared memory platform (Intel’s Xeon+FPGA platform [14]).”), with the compute-units associated with a plurality of decision-tree processing elements (DT-PEs). The classification processing is managed by a software driver running on the compute-units (Owaida p.2 col.2 2nd paragraph: “The classifier’s FPGA architecture is accompanied with a software driver on the CPU side.”). Each DT-PE contains a data memory which stores incoming input examples (corresponding to one aspect of “learning data”) with a fixed capacity (as each DT-PE contains a read and write port to allow pre-fetching of next data examples while the current data examples are processed). The compute-unit/DT-PE pair coupled with the software driver (containing a scheduler to parallelize decision tree operations) corresponds to “a plurality of learning units”, and the fixed capacity of the data memory indicates that a large number of data examples cannot be stored and read in the data memory, and hence must be split up to read in a number of data examples at a time, resulting in this data memory within each compute-unit/DT-PE pair corresponding to “a plurality of learning units … using learning data divided to be stored in a plurality of data memories” (Owaida p.2 col.2 Section III. Classifier Engine Overview 5th paragraph: “The classifier FPGA architecture consists of 8 Compute Units, each includes 8 decision tree processing elements (DT-PE) as Figure 2 shows. A DT-PE unit is programmed dynamically to evaluate one or more decision trees per data example. A DT-PE unit outputs a leaf value for each tree evaluated. … Multiple Compute Units are combined to process larger tree ensembles. The actual number is determined by the software driver using the tree ensemble’s size. … The Scheduler executes the software driver’s decision on how to distribute the ensemble trees to the Compute Units and how to parallelize the processing of different data examples.”; and Owaida p.3 col.2 2nd paragraph (Section IV.A. DT-PE Memory Layout): “The data memory stores incoming data examples and has a capacity of 4096 features (floating point). The data memory has one write and one read port, allowing prefetching the next data examples while available data examples are being processed.”).); and 
a plurality of model memories each configured to store data of the decision tree learned (Owaida p.3 Figure 2: examiner’s note: Owaida teaches each DT-PE contains data memory and tree memory, where the tree memory stores the node information (decision and leaf nodes, thus corresponding to “data of the decision tree learned…”) for a single tree or multiple trees. Both the tree memory and data memory correspond to “model memory” for the decision tree, and hence the plurality of DT-PEs contain a plurality of tree and data memories such that these two memories correspond to “a plurality of model memories each configured to store data of the decision tree learned …” (Owaida p.3 col.1 3rd paragraph – col.2 2nd paragraph (Section IV.A. DT-PE Memory Layout): “The architecture of the DT-PE unit is depicted in Figure 2. The DT-PE unit consists of two types of components: local memories store the tree ensemble and the data example’s features, and a datapath evaluates a tree node for input data examples. … There are two types of local memories in the DT-PE unit: tree memory, and data memory. The tree memory either stores one big tree up to 8192 nodes (decision and leaf nodes), or multiple trees sharing equally overall memory capacity. The tree nodes are stored as a one dimensional array (Figure 2). The storage scheme assumes a full binary tree with no missing nodes and every node stored at a dedicated location. … The data memory stores the incoming data examples and has a capacity of 4096 features (floating point).”).) …
Both Chen and Owaida are analogous art since they both teach hardware using gradient boosting decision trees.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the plurality of learning units and plurality of memories taught in Chen and apply it to the hybrid CPU-FPGA architecture taught in Owaida as a way to speed up the classification processing of large ensemble decision trees with large input datasets. The motivation to combine is taught in Owaida, since a hybrid CPU-FPGA architecture allows the flexibility to provide program instructions to support large and deep ensemble decision trees, as well as providing the necessary hardware datapath support to accelerate and parallelize classification processing. Hence, a system that uses this flexible platform for ensemble decision tree classification will experience an improved performance and speed-up over pure-CPU approaches (Owaida col.2 2nd-6th paragraphs (Section I. Introduction): “… Hybrid processing of tree ensembles using both the CPU and FPGA is a potential approach to scale to very large ensembles and deep trees. It also provides flexibility to adapt to changing structure of the ensembles. … Based on this, in this paper we introduce a hybrid classification engine for XGBoost on a CPU+FPGA shared memory platform (Intel’s Xeon+FPGA platform [14]). … In developing the hybrid classification engine we have three objectives: 1) scalability to large tree ensembles with deep trees through hybrid execution on CPU and FPGA; 2) Programmability at run time with tree ensembles of different sizes; 3) Efficient FPGA resources management to achieve maximum performance. … Experimental evaluation demonstrates that the designed classifier delivers up to 20x speedup over 10-threaded CPU only implementation when processing the complete tree ensemble on the FPGA. For tree ensembles that do not fit in the FPGA’s on-chip memory, the hybrid CPU+FPGA processing delivers an order of magnitude speedup over 10-threaded CPU only implementation.”).
Regarding Claim 2, Chen in view of Owaida teaches
The learning device according to claim 1, wherein the plurality of learning units are configured to 
cause the plurality of model memories to store the same data of the learned decision tree (Examiner’s note: Under its broadest reasonable interpretation, the phrase “cause the plurality of model memories to store the same data of the learned decision tree” is interpreted to indicate that the mapping of the decision tree in memory is such that each decision tree is duplicated and processed across all compute-unit/DT-PE in a pipeline parallelism fashion (i.e., each model memory stores the learned data that is from the processing of a particular tree at the same time and not from different trees). Owaida teaches each DT-PE stores the node information for the decision and leaf nodes. The decision and leaf nodes contain information such as the gradients and split point values taught in Chen Algorithm 1 and Chen p.6 col.2 2nd paragraph (Section 4.2 Cache-aware Access), and the split point values represent the branch condition criteria for performing classification (Owaida Figure 1 and Owaida p.2 col.1 Section II.B. Decision Tree 1st paragraph: “Each non-leaf node is called a decision node and each leaf node is called an end node. Each decision node contains criteria for choosing either the left or right node in the next level, and each end node contains the classification or regression result (i.e., label).”). Collectively, the information stored in the nodes correspond to “data of the decision tree learned…”) in tree memory for a single tree or multiple trees, where the tree memory is identified earlier as being one part of “a model memory”, and a plurality of DT-PEs will correspond to “a plurality of model memories”. Owaida teaches mapping of the decision trees such that different trees are not spread across all compute-units/DT-PEs, and Owaida p.3 col.1 Section IV. Decision Tree Processing Element (DT-PE), 1st-2nd paragraphs: “The architecture of the DT-PE unit is depicted in Figure 2. The DT-PE unit consists of two types of components: local memories store the tree ensemble and the data example’s features, and a datapath evaluates a tree node for input data examples. … There are two types of local memories in the DT-PE unit: tree memory, and data memory. The tree memory either stores one big tree up to 8192 nodes (decision and leaf nodes), or multiple trees sharing equally overall memory capacity. The tree nodes are stored as a one dimensional array (Figure 2). The storage scheme assumes a full binary tree with no missing nodes and every node stored at a dedicated location.” and Owaida p.4 col.1 Section V.A. Mapping Trees on FPGA Memory: “The classifier software driver is designed to maximize the processing throughput in data examples per second. … Since the Combiner does not parallelize the aggregation of partial results, the driver avoids spreading the tree ensemble across all Compute Unites and exploits pipeline parallelism in the datapath. We try to pack and fit the whole tree ensemble in 1, 2, 4, or 8 Compute Units. We select these numbers so we can have multiple clones of the tree ensemble, each occupying the same number of Compute Units. Multiple clones of the tree ensemble can then be used to parallelize the processing of different data examples.”).).  
Regarding Claim 3, Chen in view of Owaida teaches
The learning device according to claim 1, wherein each of the plurality of learning units comprises: 
a data memory of the plurality of model memories configured to store the learning data Owaida teaches each DT-PE contains data memory and tree memory, where the tree memory Owaida p.3 col.1 3rd paragraph – col.2 2nd paragraph (Section IV.A. DT-PE Memory Layout): “The architecture of the DT-PE unit is depicted in Figure 2. The DT-PE unit consists of two types of components: local memories store the tree ensemble and the data example’s features, and a datapath evaluates a tree node for input data examples. … There are two types of local memories in the DT-PE unit: tree memory, and data memory. The tree memory either stores one big tree up to 8192 nodes (decision and leaf nodes), or multiple trees sharing equally overall memory capacity. The tree nodes are stored as a one dimensional array (Figure 2). The storage scheme assumes a full binary tree with no missing nodes and every node stored at a dedicated location. … The data memory stores the incoming data examples and has a capacity of 4096 features (floating point).”).); and 
a discriminating unit (Examiner’s note: Under its broadest reasonable interpretation, the term “a discriminating unit” is being interpreted as a module that contains executable instructions (executable on a processing element or its equivalent) to perform decision tree processing.) configured to 
read out each feature amount of the learning data from the data memory (Owaida p.3 Figure 2 (Middle): examiner’s note: Owaida teaches a DT-PE that reads a feature from an example stored in the data memory (as shown in the block labeled Owaida Figure 2 (Middle), thus corresponding to “read out each feature amount of the learning data from the data memory”). The scheduler for the software driver executing on the compute-units coordinates the task of parallelizing the processing of different examples (Owaida p.2 col.2 Section III. Classifier Engine Overview 5th paragraph), thus each compute-unit/DT-PE pair performs the functionality of a discriminating unit (Owaida p.3 col.2 Section IV.B. DT-PE Datapath: “The DT-PE’s datapath pipeline consists of four operations: … reading the corresponding data example feature from the data memory …”).), and 
based on a branch condition for a node of the decision tree, the branch condition being derived based on the feature amount, discriminate a lower node to which the learning data read out from the data memory is to branch from the node (Owaida p.3 Figure 2 (Middle): examiner’s note: Owaida teaches a DT-PE that reads a tree node from the tree memory, with the tree node representing a decision node in a decision tree and containing criteria for choosing a left or right child node in the next level (as shown in the block labeled ‘Read Tree Node’ in Owaida Figure 2 (Middle)). The criteria stored in the tree node represent thresholds (Owaida p.3 col.1 Section IV.A. DT-PE Memory Layout, 1st paragraph). A comparison is done with the feature read from the data memory, in order to choose the proper child node address in the next level or to read the value of the node if it is a leaf node (as shown in the block labeled ‘Evaluate’ and ‘Read Leaf/Compute next node pointer’ in Owaida Figure 2 (Middle)). This comparison done with the threshold (“criteria”) and the feature to select the child node represents a branch condition (corresponding to “based on a branch condition for a node of the decision tree, the branch condition being derived based on the feature amount …”), and the result of the comparison (to choose either a left or right child node for a non-leaf node) represents the act of performing a classification to choose the proper child node based on the comparison result (thus corresponding to “… discriminate a lower node to which the Owaida p.2 col.2 Section III. Classifier Engine Overview 5th paragraph), thus each compute-unit/DT-PE pair performs the functionality of a discriminating unit (Owaida p.3 col.2 Section IV.B. DT-PE Datapath: “The DT-PE’s datapath pipeline consists of four operations: reading a tree node from the tree memory; … comparing the tree node threshold to the feature values; and either computing the next decision node pointer or reading the leaf node.”; Owaida p.2 col.1 Section II.B. Decision Tree 1st paragraph: “Each non-leaf node is called a decision node and each leaf node is called an end node. Each decision node contains criteria for choosing either the left or right node in the next level, and each end node contains the classification or regression result (i.e., label). During inference, an example traverses from the root to an end node according to the criteria of decision nodes.”; and Owaida p.3 col.1 Section IV.A. DT-PE Memory Layout, 1st paragraph: “… Such a storage layout allows the calculation of the of the child node pointer using the parent pointer as follows: child_pointer = (parent_pointer <<1)+1+GO_RIGHT where GO_RIGHT either equals 1 or 0, based on the comparison result of the parent node threshold and the corresponding feature values.”).).  
Regarding Claim 8, Chen in view of Owaida teaches
The learning device according to claim 1, wherein each of the plurality of learning units is configured to 
perform learning of a first node using the learning data acquired using a first address related to a storage destination of learning data corresponding to the first node of the decision tree in corresponding one of the plurality of data memories (Examiner’s note: Under its broadest interpretation, this claim limitation encompasses two aspects: “... using learning data acquired using a first address related to a storage destination of learning data corresponding to the first node of the decision tree” is directed towards accessing the tree memory information, while the term “… in corresponding one of the plurality of data memories” is directed towards accessing the corresponding data example for the decision tree node. Owaida teaches each DT-PE contains tree memory containing decision and leaf nodes (where the decision and leaf nodes in the tree memory correspond to “a first node”, “a second node”, “a next node”). The datapath pipeline for each DT-PE involves reading a tree node and reading a data example feature. Reading/writing tree nodes and data examples from/to memory involves accessing a pointer to the memory location (with a pointer corresponding to a memory address). Hence, the software driver executing on a compute-unit will perform two operations: read a parent node from the stored decision tree (corresponding to “… a first node using learning data acquired using a first address related to a storage destination of learning data corresponding to the first node of the decision tree”), and read a corresponding data example feature from the data memory (with the reading of the data example feature corresponding to “… in corresponding one of the plurality of data memories”). Collectively, both operations correspond to “perform learning of a first node using the learning data acquired using a first address related to a storage destination of learning data corresponding to the first node of the decision tree in corresponding one of the plurality of data memories” (Owaida p.3 col.2 Section IV.B. DT-PE Datapath 1st paragraph: “The DT-PE’s datapath pipeline consists of four operations: reading a tree node from the tree memory; reading the corresponding data example feature from the data memory …”).), and 
output a second address related to a storage destination of the learning data that branches from the first node (Examiner’s note: Each DT-PE taught in Owaida contains tree memory containing decision and leaf nodes (where the decision and leaf nodes in the tree memory correspond to “a first node”, “a second node”, “a next node”). The datapath pipeline for each DT-PE involves reading a tree node and reading a data example feature (Owaida p.3 col.2 Section IV.B. DT-PE Datapath 1st paragraph). Owaida uses a formula for computing the pointer (corresponding to a memory address, “a second address”) for a child node relative to the parent node pointer (also corresponding to a memory address, “a first address”, with the relationship between the child node and a parent node being one in which the child node branches from the parent node). Hence this child node pointer corresponds to “output a second address related to a storage destination of the learning data that branches from the first node” (Owaida p.3 col.1 Section IV.A. DT-PE Memory Layout, 1st paragraph: “…The tree memory either stores one big tree up to 8192 nodes (decision and leaf nodes), or multiple trees sharing equally overall memory capacity. The tree nodes are stored as a one-dimensional array (Figure 2). The storage scheme assumes a full binary tree with no missing nodes and every node stored at a dedicated location. Each tree consumes a memory footprint equaling                         
                            
                                
                                    2
                                
                                
                                    M
                                    A
                                    X
                                    _
                                    T
                                    R
                                    E
                                    E
                                    _
                                    D
                                    E
                                    P
                                    T
                                    H
                                
                            
                        
                    . … If a tree node is pruned, its dedicated memory location stays empty and is not used by another tree node. Such a storage layout allows the calculation of the child node pointer using the parent pointer as follows: child_pointer = (parent_pointer << 1)+1+GO RIGHT where GO_RIGHT either equals 1 or 0, based on the comparison result of the parent node threshold and the corresponding feature values.”).), and 
the learning device further comprises a plurality of managers each corresponding to one of the plurality of learning units, each of the managers being configured to calculate a third address related to a storage destination of the learning data corresponding to a second node as a next node of the first node using the first address and the second address output from the learning unit (Examiner’s note: Under its broadest interpretation, “... a third address related to a storage destination of the learning data corresponding to the second node as a next node of the first node using the first address and the second address output from the learning unit” is directed towards accessing the tree memory information. Furthermore, “a plurality of managers” is being interpreted under 35 U.S.C. 112(f) as a plurality of address managers implemented in a The control module 15 is an arithmetic module that controls learning by the GBDT … includes the CPU 10 and the address manager 12 (manager). The CPU 10 includes the control unit 11.”), or its equivalent (such as executable instructions running on a processor core or processing element). Owaida teaches that each DT-PE contains tree memory containing decision and leaf nodes (where the decision and leaf nodes in the tree memory correspond to “a first node”, “a second node”, “a next node”). The datapath pipeline for each DT-PE involves reading a tree node and reading a data example feature (Owaida p.3 col.2 Section IV.B. DT-PE Datapath 1st paragraph). Owaida uses a formula for computing the pointer (corresponding to a memory address, “a second address”) for a child node relative to the parent node pointer (also corresponding to a memory address, “a first address”, with the relationship between the child node and a parent node being one in which the child node branches from the parent node). After computing the child node pointer (corresponding to a “second address”) based on the formula taught in Owaida p.3 col.1 Section IV.A. DT-PE Memory Layout, 1st paragraph, this child node pointer is fed back into the first operation (i.e., reading a tree node from the tree memory) as the next decision node pointer for the next tree level. Hence, this next decision node pointer corresponds to “a third address related to a storage destination of the learning data corresponding to a second node as a next node of the first node …”. The determination of this next pointer requires using the formula taught in Owaida p.3 col.1 Section IV.A. DT-PE Memory Layout, 1st paragraph, which is based on using a parent node pointer (“first address”) to produce the child node pointer (“second address output from learning unit”). Hence collectively, this iterative operation of producing next pointers for the next tree level based on the parent and child pointers from the previous tree level corresponds to “… calculate a third address related to a storage destination of the learning data corresponding to a second node as a next node of the first node using the first address and the second address output from the learning unit”. The scheduler for the software driver executing on the compute-units coordinates the task of parallelizing the Owaida p.2 col.2 Section III. Classifier Engine Overview 5th paragraph), with the software driver calculating node pointers based on the tree data structure (Owaida p.2 Section III. Classifier Engine Overview 3rd paragraph: “The user passes a pointer to the test data, and a data structure describing the tree ensemble model …”), hence each of the compute-units/DT-PEs also functions as an address manager, thus corresponding to “a plurality of managers each corresponding to one of the plurality of learning units, each of the managers configured to calculate a third address …” (Owaida p.3 col.2 Section IV.B. DT-PE Datapath: “The DT-PE’s datapath pipeline consists of four operations: reading a tree node from the tree memory; reading the corresponding data example feature from the data memory; comparing the tree node threshold to the feature value; and either computing the next decision node pointer or reading the leaf node. These are the operations required to evaluate one tree level for the input data example. To evaluate all the tree levels, the next decision node pointer is fed back to the first operation to continue processing subsequent levels. These four operations are iterated until a leaf node is reached …”).).  
Regarding Claim 9, Chen teaches
A learning method for a learning device configured to perform learning of a decision tree by gradient boosting, the learning method comprising: 
learning the decision tree using learning data divided to be stored in a plurality of … memories by a plurality of learning units (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.); and 
storing each piece of data of the learned decision tree by corresponding one of a plurality of … memories (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.).
Owaida teaches
… the decision tree using learning data divided to be stored in a plurality of data memories by a plurality of learning units (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.); and
storing each piece of data of the learned decision tree by corresponding one of a plurality of model memories (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.).
Both Chen and Owaida are analogous art since they both teach hardware using gradient boosting decision trees.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the plurality of learning units and plurality of memories taught in Chen and apply it to the hybrid CPU-FPGA architecture taught in Owaida as a way to speed up the classification processing of large ensemble decision trees with large input datasets. The motivation to combine is taught in Owaida, since a hybrid CPU-FPGA architecture allows the flexibility to provide program instructions to support large and deep ensemble decision trees, as well as providing the necessary hardware datapath support to accelerate and parallelize classification processing. Hence, a system that uses this flexible platform for ensemble decision tree classification will experience an improved performance and speed-up over pure-CPU approaches (Owaida col.2 2nd-6th paragraphs (Section I. Introduction): “… Hybrid processing of tree ensembles using both the CPU and FPGA is a potential approach to scale to very large ensembles and deep trees. It also provides flexibility to adapt to changing structure of the ensembles. … Based on this, in this paper we introduce a hybrid classification engine for XGBoost on a CPU+FPGA shared memory platform (Intel’s Xeon+FPGA platform [14]). … In developing the hybrid classification engine we have three objectives: 1) scalability to large tree ensembles with deep trees through hybrid execution on CPU and FPGA; 2) Programmability at run time with tree ensembles of different sizes; 3) Efficient FPGA resources management to achieve maximum performance. … Experimental evaluation demonstrates that the designed classifier delivers up to 20x speedup over 10-threaded CPU only implementation when processing the complete tree ensemble on the FPGA. For tree ensembles that do not fit in the FPGA’s on-chip memory, the hybrid CPU+FPGA processing delivers an order of magnitude speedup over 10-threaded CPU only implementation.”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., XGBoost: A Scalable Tree Boosting System, arXiv:1603.02754v3, June 10 2016, 13 pages [hereafter referred as Chen] in view of Owaida et al., Scalable Inference of Decision Tree Ensembles: Flexible Design for CPU-FPGA Platforms, 2017 27th International Conference on Field Programmable Logic and Applications (FPL), 8 pages [hereafter referred as Owaida] as applied to Claim 3; in further view of Nishiyama et al., U.S. PGPUB 2011/0178976, published 7/21/2011 [hereafter referred as Nishiyama].
Regarding Claim 4, Chen in view of Owaida as applied to Claim 3 teaches
The learning device according to claim 3, wherein the discriminating unit is configured to 
obtain a sum total of leaf weights (Chen p.2 Figure 1: examiner’s note: Chen teaches maintaining a continuous score on each leaf (i.e., its weight) for each tree in the tree ensemble, and performing a final prediction by summing up the score in the corresponding leaves. The score is performed by using the decision rules in the trees to classify it into the leaves through the summation of the scores in the corresponding leaves given by the weight w (where this summation of the scores of the corresponding leaves given by the weight w corresponds to “obtain a sum total of leaf weights…”). This summation represents a mathematical concept that can performed in software, during traversal of the nodes in the tree (Chen p.2 col.1 last paragraph-col.2 1st paragraph (Section 2.1 Regularized Learning Objective): “ … a tree ensemble model (shown in Fig.1) uses K additive functions to predict the output. … Here q represents the structure of each tree that maps an example to the corresponding leaf index. T is the number of leaves in the tree. Each                         
                            
                                
                                    f
                                
                                
                                    k
                                
                            
                        
                     corresponds to an independent tree structure q and leaf weights w. Unlike decision trees, each regression tree contains a continuous score on each of the leaf, we use                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     to represent score on i-th leaf. For a given example, we will use the decision rules in the trees (given by q) to classify it into the leaves and calculate the final prediction by summing up the score in the corresponding leaves (given by w).”).) …
While Chen in view of Owaida teaches storage of decision and leaf nodes containing information such as gradients and split point values, Chen in view of Owaida does not explicitly teach
… of leafs to which the learning data stored in the data memory branch in the decision tree stored in the model memory, to update a sample weight.
Nishiyama teaches
… of leafs to which the learning data stored in the data memory branch in the decision tree stored in the model memory, to update a sample weight (Nishiyama Figure 7: examiner’s note: Under its broadest reasonable interpretation, the claim limitation “… of leafs to which the learning data stored in the data memory branch in the decision tree stored in the model memory” is directed to a data structure of a leaf node that is stored in the model memory (which consists of tree memory and data memory taught in Owaida p.3 col.1 3rd paragraph – col.2 2nd paragraph (Section IV.A. DT-PE Memory Layout)). Note that the term “ … to update a sample weight” recites intended use of the sum total of leaf weights (i.e., applying it as a sample weight), and hence does not carry patentable weight in this claim. Nishiyama teaches an example of a leaf node structure shown in Nishiyama Figure 7, where a flag byte indicates that this is a leaf node, and storage locations for storing leaf values, with one 4 byte area containing a score (corresponding to a “leaf weight”) for a positive class indication, and the other 4 byte area containing a score for a negative class indication. Nishiyama further teaches that a score for a leaf is based on a probability of movement to its child nodes, which is interpreted as determining splits for the decision tree (Nishiyama paragraphs [0054]-[0056]). Hence, this Nishiyama paragraph [0031]: “FIG. 7 shows a view illustrating a data structure of the end node (the leaf node). In FIG.7, the end node includes a flag f which represents the node is the end node, S1 indicating a probability score that the inputted data that has reached the end node includes a vehicle (for this example), and s2 indicating a probability score that the inputted data that has reached the end node does not include a vehicle. The data of the end node needs 9 bytes, of the total 1 byte is the flag f, 4 bytes is s1, and 4 bytes is s2. The probability s1 and s2 each needs 4 bytes so as to represent the number of decimal places.”).).  
Both Chen in view of Owaida and Nishiyama are analogous art since they both teach performing decision tree classification using data stored in the decision tree nodes.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to take the leaf scores (generated by the gradients) taught in Chen in view of Owaida and store them in the leaf node data structure taught in Nishiyama as a way provide localized access to the score information for the leaf nodes. The motivation to combine is taught in Nishiyama, as a way to store values in local memory associated with the discriminating unit (implemented by a processing element) without constantly accessing global memory, thereby reducing the number of memory accesses and improving the overall run-time of the system (Nishiyama paragraph [0005]: “In a discriminating process using the decision tree, transitions between nodes occur frequently. Thereby it becomes necessary to access an address where each node is held in the memory, which tends to cause accessing addresses being away from each other. Such memory accesses lead to a decrease in a cache hit ratio and cause slowdowns of processes.”).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., XGBoost: A Scalable Tree Boosting System, arXiv:1603.02754v3, June 10 2016, 13 pages .
Regarding Claim 5, Chen in view of Owaida, in further view of Nishiyama as applied to Claim 4 teaches
The learning device according to claim 4, wherein the discriminating unit is configured to update gradient information of the learning data … based on the sample weight (Examiner’s note: Under its broadest reasonable interpretation, the term “gradient information of the learning data … based on the sample weight” is directed towards determination of a greedy algorithm for an XGBoost algorithm. Chen teaches that the decision tree ensemble model defined in Chen p.2 Eq.(2) needs to be trained in an additive manner in order to maximize the objective function, which is done by greedily adding instances associated with tree nodes, resulting in the objective function of finding an optimal split point value calculated through the calculation of gradients and weights shown in Chen p.3 Eq.(7). These summed gradients shown in Chen Figure 2 represent parameters for each leaf node in the decision tree, and the relationship between gradients and weight values is shown in Chen p.3 Eq.(5), with the gradients                         
                            
                                
                                    g
                                
                                
                                    i
                                
                            
                        
                     and                         
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                        
                     shown in Chen Figure 2 and Chen p.3 Eqs.(5) and (7) corresponding to “gradient information of the learning data”. A person having ordinary skill in the art can take Chen p.3 Eq.(5) and re-write its equivalents such that the gradients are computed in terms of a weight at a j-th node, thereby corresponding to “update gradient information of the learning data … based on the sample weight”, where the sample weight represents the summation of the score in the corresponding leaves (Chen p.2 col.1 last paragraph-col.2 1st paragraph (Section 2.1 Regularized Learning Objective)) as shown in the corresponding claim limitation from Claim 4 (Chen p.2 col.2 Section 2.2 Gradient Tree Boosting: “The tree ensemble model in Eq.(2) includes functions as parameters and cannot be optimized using traditional optimization methods … Instead, the model is trained in an additive manner. … Formally, let                         
                            
                                
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                
                                
                                    i
                                
                                
                                    (
                                    t
                                    )
                                
                            
                        
                     be the prediction of the i-th instance at the t-th iteration, we will need to add                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                     to minimize the following objective. … This means we greedily add the                         
                            
                                
                                    f
                                
                                
                                    t
                                
                            
                        
                     that most improves our model … Define                         
                            
                                
                                    I
                                
                                
                                    j
                                
                            
                        
                     = {i|q(                        
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    ) = j} as the instance set of leaf j. … For a fixed structure q(x), we can compute the optimal weight                         
                            
                                
                                    w
                                
                                
                                    j
                                
                                
                                    *
                                
                            
                            =
                            -
                            (
                            
                                
                                    ∑
                                    
                                        i
                                        ∈
                                        
                                            
                                                I
                                            
                                            
                                                j
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            g
                                        
                                        
                                            i
                                             
                                        
                                    
                                    )
                                    /
                                    (
                                    
                                        
                                            ∑
                                            
                                                i
                                                ∈
                                                
                                                    
                                                        I
                                                    
                                                    
                                                        j
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    i
                                                     
                                                
                                            
                                            +
                                             
                                            λ
                                            )
                                             
                                        
                                    
                                     
                                
                            
                            
                                
                                    5
                                
                            
                        
                    , and calculate the corresponding optimal value by                         
                            
                                
                                    
                                        
                                            L
                                        
                                        ~
                                    
                                
                                
                                    
                                        
                                            t
                                        
                                    
                                
                            
                            
                                
                                    q
                                
                            
                            =
                            -
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        1
                                    
                                    
                                        T
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            (
                                                            
                                                                
                                                                    ∑
                                                                    
                                                                        i
                                                                        ∈
                                                                        
                                                                            
                                                                                I
                                                                            
                                                                            
                                                                                j
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    
                                                                        
                                                                            g
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                             
                                                        
                                                    
                                                    )
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        ∈
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                j
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            +
                                            λ
                                        
                                    
                                    +
                                    γ
                                    T
                                
                            
                             
                            
                                
                                    6
                                
                            
                            .
                             
                        
                     … A greedy algorithm that starts from a single leaf and iteratively adds branches to the tree is used instead. Assume that                         
                            
                                
                                    I
                                
                                
                                    L
                                
                            
                        
                     and                         
                            
                                
                                    I
                                
                                
                                    R
                                
                            
                        
                     are the instance sets of left and right nodes after the split. Letting I =                         
                            
                                
                                    I
                                
                                
                                    L
                                
                            
                        
                    ∪                         
                            
                                
                                    I
                                
                                
                                    R
                                
                            
                        
                    , then the loss reduction after the split is given by                          
                            
                                
                                    L
                                
                                
                                    s
                                    p
                                    l
                                    i
                                    t
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            (
                                                            
                                                                
                                                                    ∑
                                                                    
                                                                        i
                                                                        ∈
                                                                        
                                                                            
                                                                                I
                                                                            
                                                                            
                                                                                L
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    
                                                                        
                                                                            g
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                             
                                                        
                                                    
                                                    )
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        ∈
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                L
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            +
                                            λ
                                        
                                    
                                    +
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            (
                                                            
                                                                
                                                                    ∑
                                                                    
                                                                        i
                                                                        ∈
                                                                        
                                                                            
                                                                                I
                                                                            
                                                                            
                                                                                R
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    
                                                                        
                                                                            g
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                             
                                                        
                                                    
                                                    )
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        ∈
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                                R
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            +
                                            λ
                                        
                                    
                                     
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            (
                                                            
                                                                
                                                                    ∑
                                                                    
                                                                        i
                                                                        ∈
                                                                        
                                                                            
                                                                                I
                                                                            
                                                                            
                                                                        
                                                                    
                                                                
                                                                
                                                                    
                                                                        
                                                                            g
                                                                        
                                                                        
                                                                            i
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                        
                                                             
                                                        
                                                    
                                                    )
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        ∈
                                                        
                                                            
                                                                I
                                                            
                                                            
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                            +
                                            λ
                                        
                                    
                                
                            
                            -
                            γ
                             
                             
                            
                                
                                    7
                                
                            
                            .
                        
                    ”).).
While Chen in view of Owaida, in further view of Nishiyama teaches gradient calculation and computation of scores for leaf nodes (representing sample weights for the leaf nodes), Chen in view of Owaida, in further view of Nishiyama does not explicitly teach
wherein the discriminating unit is configured to update gradient information … corresponding to the updated sample weight …  
Ke teaches
wherein the discriminating unit is configured to update gradient information … corresponding to the updated sample weight (Examiner’s note: Ke teaches the Gradient-based One-Side Sampling (GOSS) algorithm from the LightGBM algorithm, where the GOSS algorithm treats the gradient for each data instance as a representation for a sample weight in order to Ke p.2 2nd paragraph (Section 1 Introduction. Gradient-based One-Side Sampling)). Ke teaches that instances with large gradients will be maintained, while random sampling will be performed on instances with small gradients, thus treating the gradient as an “updated sample weight”. Referring to Ke p.3 Algorithm 2: Gradient-based One-Side Sampling, this selection of sample instances by large gradients and small gradients is done over a number of iterations (as indicated by the ‘for’ loop shown in Ke Algorithm 2), with the instances corresponding to small gradients being amplified by a constant factor (1-a)/b determined by the sampling ratios of the large gradients and small gradients. This amplification and re-calculation of the gradients applied at each iteration correspond to “update gradient information … corresponding to the updated sample weight”, and the application of this algorithm is done on a system with 24 cores and 256GB memories (with each of the cores running this algorithm in a multi-threaded environment corresponding to “a discriminating unit”) (Ke p.3 Section 3 Gradient-based One-Side Sampling: “ … we propose a novel sampling method for GBDT that can achieve a good balance between reducing the number of data instances and keeping the accuracy for learned decision trees. … in GBDT, there are no native sample weights …Fortunately, we notice that the gradient for each data instance in GBDT provides us with useful information for data sampling. … GOSS keeps all the instances with large gradients and performs random sampling on the instances with small gradients. … GOSS firstly sorts the data instances according to the absolute value of their gradients and selects the top a x 100% instances. Then it randomly samples b x 100% instances from the rest of the data. After that, GOSS amplifies the sample data with small gradient by a constant (1-a)/b when calculating the information gain. By doing so, we put more focus on the under-trained instances without changing the original distribution by much.” and Ke Section 5 Experiments 2nd paragraph: “Our experimental environment is a Linux server with two E5-2670 v3 CPUs (in total 24 cores) and 256GB memories. All experiments run with multi-threading and the number of threads is fixed to 16.”).) …  
Both Chen in view of Owaida, in further view of Nishiyama and Ke are analogous art since they both teach gradient boosting decision trees.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the leaf scores and gradient information taught in Chen in view of Owaida, in further view of Nishiyama and use them to perform sampling of datasets as taught in Ke as a way to randomly select samples to be analyzed for the gradient boosting decision tree. The motivation to combine is taught in Ke, since reducing the amount of instances to be analyzed for determining the optimal information gain for node data splits also reduces the computational complexity of the gradient boosting algorithm with minimal impact to the accuracy of the algorithm. Reducing the computational complexity helps the algorithm run faster on the system as well as allowing the algorithm to analyze problems with larger data sets, thus improving the flexibility and robustness of the system (Ke pp.1-2 Section 1 Introduction, 2nd-3rd paragraphs: “Conventional implementations of GBDT need to, for every feature, scan all the data instances to estimate the information gain of all the possible split points. Therefore, their computational complexities will be proportional to both the number of features and the number of instances. This makes these implementations very time consuming when handling big data. … To tackle this challenge, a straightforward idea is to reduce the number of data instances and the number of features. … Gradient-based One-Side Sampling (GOSS). While there is no native weight for data instance in GBDT, we notice that data instances with different gradients play different roles in the computation of information gain. In particular, according to the definition of information gain, those instances with larger gradients (i.e., under-trained instances) will contribute more to the information gain. Therefore, when down sampling the data instances, in order to retain the accuracy of information gain estimation, we should better keep those instances with large gradients (e.g., larger than a pre-defined threshold, or among the top percentiles), and only randomly drop those instances with small gradients. We prove that such a treatment can lead to a more accurate gain estimation than uniformly random sampling, with the same target sampling rate, especially when the value of information gain has a large range.”).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., XGBoost: A Scalable Tree Boosting System, arXiv:1603.02754v3, June 10 2016, 13 pages [hereafter referred as Chen] in view of Owaida et al., Scalable Inference of Decision Tree Ensembles: Flexible Design for CPU-FPGA Platforms, 2017 27th International Conference on Field Programmable Logic and Applications (FPL), 8 pages [hereafter referred as Owaida], in further view of Nishiyama et al., U.S. PGPUB 2011/0178976, published 7/21/2011 [hereafter referred as Nishiyama] as applied to Claim 4; in even further view of Kamiya et al., WO2020090413, priority to JP2018-025795 filed 10/31/2018 [hereafter referred as Kamiya].
Regarding Claim 6, Chen in view of Owaida, in further view of Nishiyama as applied to Claim 4 teaches
The learning device according to claim 4.
Chen in view of Owaida, in further view of Nishiyama does not teach
… wherein the discriminating unit comprises a performance calculator configured to 
calculate an index value of recognition performance of the learned decision tree based on the sample weight corresponding to the learning data stored in the corresponding data memory.  
Kamiya teaches
… wherein the discriminating unit comprises a performance calculator configured to calculate an index value of recognition performance of the learned decision tree based on the sample weight corresponding to the learning data stored in the corresponding data memory (Kamiya Figure 4: examiner’s note: The term “a performance calculator” is being interpreted under 35 U.S.C. 112(f) as an implementation of an AUC calculator or its equivalent (specified in … AUC calculators 81a and 81b (performance calculators) …”), where the abbreviation ‘AUC’ denotes “Area Under the ROC curve” that indicates the performance of a classification model, and hence an AUC calculator represents a calculation that measures the area under the ROC curve. Kamiya teaches a classification device containing a learning device that retrieves feature data to perform a binary classification, and uses an optimization unit that receives this feature data (corresponding to “learning data stored in the corresponding data memory”) and a corresponding score from a scoring calculation unit (corresponding to “the sample weight”) to maximize an objective function by performing a calculation that approximates a portion of the AUC used for classifying the data into either a positive example or a negative example. Hence, the optimization unit (using the scores from the scoring calculation unit) functions as a performance calculator, with the AUC value being defined as a value that measures the correctness (or accuracy) of the positive example or negative example classification, and thus is effective as an index of classification performance (corresponding to “an index value of recognition performance”). The optimization unit is designed such different types of objective functions can be applied include probability gradient descent, or can be rewritten to fit the needs of the problem to be solved (Kamiya paragraph [0050]), and hence can be adapted to other binary classification problems. Using this optimization unit in the context of a decision tree classification (where decision tree classification is a form of a binary classification performed between a parent node and its two child nodes) allows this optimization unit to correspond to “… a performance calculator configured to calculate an index value of recognition performance of the learned decision tree based on the sample weight corresponding to the learning data stored in the corresponding data memory” (Kamiya paragraphs [0031]-[0039]: “… the classification device 10 may be separated into a learning device having a learning data acquisition unit 15a, a feature extraction unit 15b, a score calculation unit 15c, and an optimization unit 15d mounted thereon … The learning data acquisition unit 15 an acquires learning data used for classification processing …  The feature extraction unit 15b extracts a feature amount of the acquired learning data as a preparation for use in processing of the optimization unit 15d … The weight W is output as a result of a classification process to be described later.. An arbitrary value may be set to the initial value of the weight. … The optimization unit 15d is a learning unit. That is, the optimization unit 15D learns the weight W so as to maximize the approximated objective function by approximating the portion of the nonlinear function of the objective function representing the PAUC to the AUC of a partial section of the ROC curve for the classifier for classifying the data into either a positive example or a negative example by the calculated score. … Specifically, the optimization unit 15d determines a weight W for maximizing the PAUC at an arbitrary partial section [alpha, beta] of the ROC curve represented by formula (2)” and Kamiya paragraph [0006]: “… the AUC is a value in which the correctness of both the positive example and the negative example is taken into consideration.. For this reason, AUC is effective as an index of classification performance as compared with a correct answer rate or the like that is calculated as 99% … in a binary classification problem …”).).
Both Chen in view of Owaida, in further view of Nishiyama and Kamiya are analogous art since they both teach using learning devices to perform binary classification.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take decision tree learning and classification algorithm performed in the learning units taught in Chen in view of Owaida, in further view of Nishiyama and enhance it to include an AUC calculator taught in Kamiya as a way to determine a predictive accuracy of a binary classification task. The motivation to combine is taught in Kamiya, as in general, calculating the area under the curve is useful to determine the predictive accuracy of a system running a binary classification task. Performing these calculations within the system allows the model to determine an error detection rate, which is a useful metric used in conjunction with the prediction to determine whether the model is correctly predicting an (Kamiya paragraphs [0003]-[0007]: “In a binary classification problem in which the feature amount of data to be classified is classified into a positive example and a negative example, the performance of the classifier is defined using true positive (Tp, True positive),false positive (fp, false positive), false negative (fn, false negative), and true negative (tn, true negative). The true positive means that the positive example is correctly classified as a positive example, and the false positive means that the negative example is erroneously classified as a positive example. Further, the false negative means that the positive example is erroneously classified as a negative example, and the true negative means that the negative example is correctly classified as a negative example. …. in a task in practical use, the detection rate (Tpr) in the region where the erroneous detection rate (Fpr) is low is important. For example, when it is determined whether or not cancer is cancer, if the erroneous detection rate is high, it is determined that cancer is erroneously determined to a large number of normal persons. Therefore, it is desirable to optimize the detection rate while suppressing the erroneous detection rate.”).
Regarding Claim 7, Chen in view of Owaida, in further view of Nishiyama, in even further view of Kamiya teaches
The learning device according to claim 6, wherein the performance calculator is configured to 
calculate an Area Under the Curve (AUC) as the index value (Kamiya Figure 4: examiner’s note: Kamiya teaches a classification device containing a learning device which retrieves feature data to perform a binary classification, and uses an optimization unit to learn the weight by performing a calculation that approximates a portion of the AUC curve used for classifying the data into either a positive example or a negative example based on scores Kamiya paragraph [0006]: “… the AUC is a value in which the correctness of both the positive example and the negative example is taken into consideration.. For this reason, AUC is effective as an index of classification performance…”).).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121